Citation Nr: 1738812	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991 and January 2003 to June 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension manifested in service or within a year of separation from service, or is otherwise related to service.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

In this case, the VA provided the Veteran with a notice letter in July 2008.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in March 2009 and January 2017.

Given the above, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
	
Hypertension is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Facts

Service treatment records show blood pressure of 140/88 on May 2003 examination.  The Veteran also reported that he had never had high or low blood pressure in a report of medical history.  An undated document showed elevated blood pressure of 168/96 and 169/93 in the same document as the May 2003 examination.  The examiner did not note any comment on it nor order a 5-day blood pressure screening.  12/24/2008 Medical Treatment Records-Government Facility, at 2, 5, 7.

At a physical examination in September 2006, hypertension was not noted as a medical condition.  Additionally, in an Adult Preventative and Chronic Care Flowsheet, the Veteran reported that he was not on any medication in November 2006.  5/6/2015 STR, at 17, 21.

Post-service, the Veteran was afforded a VA examination in March 2009.  He reported that he had been diagnosed with hypertension in 2003 while on active duty.  He also reported that was not started on anti-hypertensive medication at the time, but was prescribed medications in 2004.  He also indicated that his blood pressure fluctuates from low to high and caused dizziness with elevations.  The examiner noted that the Veteran was diagnosed and treated with hypertension in 2008.  It was determined that the Veteran's hypertension was less likely than not related to service.  There were only two blood pressure readings documented in service and one of them did not classify as hypertensive.  There were no documented readings between 2003 and 2008.  2/23/2009 VA Examination.

At his hearing in February 2016, the Veteran and his wife indicated that he was diagnosed and placed on medication within a year of discharge with a private doctor.  2/11/2016 Hearing Testimony, 15-17.

In a March 2016 letter, the Veteran's private doctor wrote that although the Veteran had borderline blood pressure readings in service, he could not say with certainty that his hypertension was caused by his military service.  He also stated that he initially treated the Veteran for hypertension in August 2007.  4/8/2016 Medical Treatment Record-Non-Government Facility, at 2.

The Veteran also submitted private medical records which showed blood pressure as 150/94 in July 2003 and the first diagnosis of hypertension is seen in August 2007.  The August 2007 note indicates that the Veteran reported never having been hypertensive in the past.  4/8/2016 Medical Treatment Record-Non-Government Facility, at 5-6.

The Veteran was afforded another VA examination in January 2017 so that an opinion could be obtained to address new medical evidence.  The examiner conducted a physical examination, took a history from the Veteran, and reviewed the entire claims file, to include his service treatment records and the lay statements of the Veteran and his wife.  The examiner then stated that the Veteran's hypertension was less likely than not incurred in or otherwise related to any incident of active service.  In support of this opinion, the examiner stated that the Veteran's primary care physician was unable to confirm hypertension.  While the Veteran claimed that he was diagnosed with hypertension shortly after service and treated with antihypertensive medications, the claims file lacked evidence of this.  In a DOT physical in 2007, a notation stated that the Veteran had never been hypertensive in the past.  The examiner additionally explained that the Veteran was diagnosed with elevated blood pressure, not borderline hypertension.  Isolated elevation in blood pressure can be attributed to any number of factors such as pain and anxiety.  1/12/2017 C&P Examination.

Analysis

Regulations define hypertension for VA purposes.  Specifically, hypertension exists where diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran is currently diagnosed with hypertension, so the first requirement for service connection has been met.  38 C.F.R. § 3.303.  The remaining issue is whether it had its onset in active service or is otherwise causally connected to active service.

The evidence of record supports the examiner's opinion in full.  Hence, the Board finds the examiner's opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that service treatment records reflect elevated blood pressure readings.  Additionally, on the occasions where the Veteran's blood pressure reading was elevated, the examiner did not make notations or order a 5-day blood pressure screening.  Contrary to the Veteran's testimony at the hearing, his private doctor did not diagnose him within one year of service.  Rather, his doctor stated that he did not diagnose him with hypertension until 2007.  Also, his doctor could not say that it was caused by service.  There is no indication in his medical records that he was treated for hypertension prior to 2007.  Indeed, in November 2006, he reported that he was not on any medication and an August 2007 note indicated that he had not been hypertensive in the past.

The Board acknowledges the Veteran's hearing testimony and statement in support of claim wherein he repeats his assertion that his hypertension had its onset within a year of active service, as shown by the instances of elevated readings in active service.  The Board also acknowledges that the Veteran is fully competent to report any symptoms he personally experienced, to include blood pressure readings he may have taken himself, and to report what a physician told him.  See 38 C.F.R. § 3.159(a)(2).  On the other hand, the Board finds that whether a particular blood pressure reading, or series of readings, constitutes hypertension requires medical training.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Further, as the Board noted earlier, the evidence of record refutes the Veteran's assertion that he was diagnosed within a year of active service.

In light of all of the above, the Board finds that the preponderance of the evidence is against a finding that hypertension manifested to at least to a compensable degree within one year of separation from active service or is otherwise causally connected to active service.  Hence, the claim is denied on both a presumptive and a direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for hypertension is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


